UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For November23, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: Amec Foster Wheeler plc (the 'Company') 23 November 2015 Notification of transaction by a Director Pursuant to our obligations under Disclosure Rule 3.1.4(R), we hereby advise that we have been notified of the following acquisition of ordinary shares in the Company: Director No. of shares acquired Transaction place and date Price per share Samir Brikho London, 20 November 2015 458.4p Following the above transaction, Samir Brikho now holds 1,975,674 shares in the Company, representing 0.51% of the total voting rights of the Company. He also has an interest in 434,465 Restricted Shares in the Performance Share Plan, 2,192 shares under the Sharesave Plan and 254,264 unvested nil cost options granted under the LTIP, with a three year vesting period. Chris Fidler Deputy Company Secretary 23 November 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:23 November2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
